102 S.W.3d 479 (2003)
Richard L. HAMILTON
v.
Teddy D. JONES, et al.
No. 02-749.
Supreme Court of Arkansas.
April 10, 2003.
Order Granting Clarification April 24, 2003.
S. Butler Bernard, Jr, for appellant.
No response.
PER CURIAM.
Richard L. Hamilton, through his attorney S. Bernard Butler, filed a motion for a writ of certiorari, requesting that we direct court reporter, Iris Brooks, to complete the remaining portion of the transcript to be included in the record.
On December 19, 2002, we issued a per curiam opinion ordering Ms. Brooks to appear before this court to show cause why she should not be held in contempt of court for failing to prepare the record on or before the appropriate time. See Hamilton v. Jones, 351 Ark. 382, 93 S.W.3d 694 (2002). The hearing was held on January 16, 2003, and Ms. Brooks testified as to the mitigating circumstances. On January 23, 2003, we issued a per curiam order regarding a contempt citation directed to Iris Brooks in which we entered the contempt citation with a reduced fine of $100.00. See Hamilton v. Jones, 351 Ark. 561, 95 S.W.3d 809 (2003). We take this opportunity to correct an error in this previous per curiam opinion. In the January 23, 2003 order, we stated that "On January 9, 2003 the record was tendered to our clerk." Id. That is incorrect. In fact, only a partial record, one volume of four, was tendered to our clerk on December 9, 2002. As of this date, the record has not been completed.
Accordingly, we issue this writ of certiorari directing Iris Brooks to complete the record, which is returnable within thirty days.
PER CURIAM.
Former court reporter Iris Brooks filed a motion for clarification concerning the writ of certiorari issued in our per curiam order of April 10, 2003.
On January 16, 2003, we held a show-cause hearing so that Ms. Brooks could explain to the court why she should not be held in contempt for failure to complete the record by the scheduled date. On January 23, 2003, we issued a contempt order wherein we directed Ms. Brooks to pay a reduced fine of $100.00 and referred the matter to the Arkansas Board of Certified Court Reporter Examiners. See Hamilton v. Jones, 351 Ark. 561, 95 S.W.3d 809 (2003).
On March 4, 2003, attorney, S. Butler Bernard, Jr., filed a petition with this court, requesting that we direct Ms. Brooks to complete the record and set a date for its completion. In an order granting the writ of certiorari, issued on April 10, 2003, we directed Ms. Brooks to complete the record within thirty days of the *480 issuance of the order. However, on April 5, 2003, a few days prior to the issuance of the order, Ms. Brooks's court reporter's license was revoked by the Arkansas Board of Certified Court Reporter Examiners, and she was directed to deliver "all court records and tapes now in her possession" to Circuit Judge Victor Hill for delivery to the new court reporter, William Kisselberg. Ms. Brooks reports in her motion that she delivered "any and all verbatim records produced by [her] and all physical exhibits received or proffered in evidence in any court hearing, trial, or proceeding" to Judge Hill, and it is her understanding that all materials have been given to Mr. Kisselberg.
In response to our April 10, 2003, per curiam order, Ms. Brooks filed a motion for clarification, as she is no longer licensed to work as a court reporter and cannot perform those duties as we directed by the April 10, 2003 per curiam order. Under the circumstances, we revise our writ of certiorari, and now direct Mr. Kisselberg to complete the record within sixty days. Upon the filing of the record with our court clerk, the court clerk shall set a new briefing schedule.